JUSTICE McKINNON,
dissenting.
¶41 I dissent. It appears that the Department became an advocate not for A.K and KG., but for Mother. The termination proceedings against Father were used to shield Mother from the potential difficulty of navigating a separate parenting plan proceeding, during which she would likely not be represented by counsel. I believe this was an inappropriate application of our statutes granting the Department authority to protect the health and safety of children. Because the record, in my view, demonstrates that the Department’s aim was to protect Mother by removing Father from the children’s lives, I cannot agree with the Court’s conclusion that the Department acted in good faith in developing and executing a treatment plan to preserve Father’s relationship with A.K and KG. Opinion, ¶¶ 22-26.
¶42 The Department’s involvement in this case was premised upon allegations that the children witnessed an abusive relationship in which Father, a narcissistic and manipulative personality* exerted power and control over Mother, who suffered from depression. Initial reports were concerned with Mother’s inconsistency in taking her medication, her ability to provide for the children’s needs during depressive episodes, and her ability to protect the children from Father’s domineering influence. Because it was the dynamic between the parents that led to the Department’s involvement, the Department’s role was to ensure the safety and security of the children by making sure at least one parent was able to protect the children from the unhealthy dynamics of the parents’ relationship. The Department’s role became distorted, however, and the line between a child abuse and neglect proceeding and a parenting plan action became blurred.
¶43 The Court similarly loses sight of this distinction in its desire to recognize a correlation between violence toward a partner and violence toward a child, rather than focusing on whether the Department was committed to ensuring that a parent, given the dynamics of an abusive relationship, could nevertheless be relied upon to protect the children. No party has disputed that the domestic violence in these proceedings was rightfully a concern of the Department in protecting these children and that these children were abused and neglected as a result of domestic violence. The focus, however, should not be on masterminding a dissolution for the parties and advocating on behalf of one *55parent. The Department’s focus should rather be on the safely of the children and ensuring that one parent possesses the necessary skills to protect the children. As an aside, the Court’s reference to studies, data, and opinions which were not part of the record in the underlying proceedings is inappropriate and unnecessary. Opinion, ¶ 32. It is axiomatic that we are, for good reason, limited to the record before us and may not rely on information not presented to the trial court, despite how obvious or apparent the conclusions, opinions, or data may appear. This is premised on the fundamental principle that evidence is to be presented in the trial court. Evidence would include studies and opinions which a judicial officer relies upon in making her decision. The careless recitation of even seemingly obvious information provides authority for subsequent litigants to use without the information ever having been first presented, tested, or considered in a trial court.
¶44 By all accounts, Mother completed the requirements of her treatment plan fairly quickly and was reunited with the children. Her treatment plan does not appear in the District Court record, but according to testimony, focused on the development of her ability to protect the children from Father. At the October 30, 2012 status conference, it was anticipated that Mother would be given a Phase H treatment plan. It appears that this was not followed through. The Department instead kept Mother’s case open for monitoring. Seven months later, at the June 4,2013 status conference, it was clear that the focus had shifted from developing Mother’s own protective abilities to actively advocating for Mother. Counsel for Mother stated that she would not contest extending temporary legal custody — although the children had been returned to her care several months earlier — “not necessarily on the fact that the kids continue to need monitoring but [because] the mother really appreciates the services, helps her out quite a bit.”The Department then stated that althoughit could dismiss the case and place the children with Mother, it would instead extend temporary legal custody in order to avoid an attempt by Father to initiate a separate parenting plan proceeding. Although a dependency and neglect proceeding had been open against Father for 13 months by the time of the June 4 status conference, the Department admitted that it did not have clear and convincing evidence supporting termination of Father’s rights. Counsel for Father was understandably frustrated and confused by the direction of the proceedings, stating:
Your Honor, I just want to make sure I’m clear where we’re going with this. Barring termination or relinquishment, parenting is a fundamental right he has. ... If this were not involved with [the Department] we’d be here in a [domestic relations] case.... And a *56parenting plan would be put in place, worst case would be supervised visitation. I’m not quite sure where we’re going with this.
Child protection specialist Taryn Kovac responded, “[TJhis is the time that [Mother] is advocatingfor her children’s safety and demonstrating her ongoing protective capacity and her entire life change.”
¶45 Father is correct that at this point, when the Department represented that Mother had completed her treatment plan and it was no longer concerned about her protective capacity and ability to meet the children’s needs, the case should have been dismissed. Section 41-3-424, MCA, requires a court to dismiss a case, even if no party has moved for dismissal, in the following circumstances:
(1) a child who has been placed in foster care is reunited with the child’s parents and returned home;
(2) the child remains in the home for a minimum of 6 months with no additional confirmed reports of child abuse or neglect; and
(3) the department determines and informs the court that the issues that led to department intervention have been resolved and that no reason exists for further department intervention or monitoring.
In this case, the children had been returned from foster care to Mother’s home, had remained in Mother’s home for over six months with no additional reports of abuse or neglect, and the Department had repeatedly informed the court that Mother had completed her treatment plan and was successfully demonstrating protective capacity. The relationship between Mother and Father had ended, Father was no longer residing in the home with Mother, and Mother was capable of understanding and protecting the children from the effects of an abusive relationship. The appropriate action was to allow the children to remain in Mother’s care while the parties pursued a suitable parenting plan, with supervised visitation if necessary. Mother had already demonstrated her ability to protect and advocate for her children, and the abuse and neglect proceeding was not, as Kovac stated, the time for Mother to apply that ability. Instead, an appropriate parenting plan action between Mother and Father was the proper venue for Mother to apply her protective capacity.
¶46 When the case was not dismissed, the Department found itself embroiled as an advocate in a custody battle. This appears to have been the Department’s intention. At a status conference on December 17,2013, counsel for the Department stated that Mother
could have been dismissed from this case years ago, but for the fact that everyone wants her to have counsel and be represented *57by an attorney, that’s the only reason she continues, is so she can continue to have her lawyer to represent her and protect her parental rights.
It is also clear that termination, rather than reunification, was viewed as the most likely outcome of the proceedings from the beginning. At the February 5,2014 hearing on Father’s visitation, Dr. Wollersheim testified that Mother “was under the impression that [Father] was going to go away, that his rights were going to be terminated and she would be a single mom, she could parent as she wished.” She also testified that she did not believe the current treatment team was “a good venue” for addressing Father’s needs, because of “really deep conflicts between [Father] and the Department.” Dr. Wollersheim observed
a veiy strong difference in this case, in my perception of how the mother has been treated and how the father has been treated. And I’m veiy glad for what the mom has received. She’s had wraparound and wraparound. And from my perception, [Father] has not had that, maybe on the paper, but the whole tone, you can feel it in this room, anybody in that treatment team could also feel that. So we are all human. We all get along with certain people, maybe better than others. So I perceive [Father] has not been offered the same level of emotional support, even though the services look the same on paper.
This raises concerns about the Department’s duty to act in good faith when executing a treatment plan designed to preserve the parent-child relationship. In re D.B., 2007 MT 246, ¶ 33, 339 Mont. 240, 168 P.3d 691; In re J.S., 269 Mont. 170, 178-79, 887 P.2d 719, 724 (1994) (Gray, J., concurring).
¶47 The record demonstrates that the repeated extensions of temporary legal custody, rather than allowing Father to work toward reunification with the children, allowed the Department to continue building its case in support of termination of Father’s parental rights. On June 4, 2013, the Department stated that it could not meet its burden of clear and convincing evidence in support of termination. After that date, the Department initiated additional tasks, including urinalysis testing. Father’s treatment plan required him to submit to urinalysis only if the Department had cause to believe he was abusing alcohol or drugs. This requirement was not initiated until January 2014, and Father’s failure to comply was presented as evidence supporting termination at the April 2014 termination hearing. Visitation between Father and the children was suspended for nearly a full year, from December 2012 until two visits held in November and *58December 2013. Counsel for the children was concerned that A.K. was not being adequately prepared by his therapist to resume visitation after such a lengthy period, and Mother stated that on one of the visit dates, she did not even inform A.K that he was going to see Father. Not unremarkably for a five-year-old child in such circumstances, A.K did not want to enter the visit and had a toileting accident after the visit was over. This incident was also offered as evidence supporting the termination of Father’s rights.
¶48 The District Court had a duty to take an active role in managing the proceedings and directing the Department toward a timely resolution. Instead, it appears that the Department was driving the proceedings. At the December 4,2012 status conference, counsel for the Department represented to the District Court that the Department had discretion to control visitation, and Father could contest the exercise of that discretion in court if necessary. Two weeks later, the Department reiterated that position but argued against scheduling a hearing on visitation requested by Father. The District Court declined to “overrule” the Department. A year later, on December 17, 2013, when Father requested a hearing on visitation, the Department took issue with the court’s authority to “micromanage” visitation, despite its earlier representation that Father could contest the Department’s exercise of its discretion. As the District Court was attempting to identify statutory authority that would allow it to require the Department to grant visitation to Father, counsel for the Department stated, “I’ll make it easier for you, Judge. Child and Family Services will petition for termination of parental rights.” Thus, the Department discouraged the District Court from intervening in the visitation dispute on its own by asserting that Father could contest the Department’s exercise of its discretion — but when Father did so, the Department promptly moved for termination of his rights, not in service of the children’s interests, but as a procedural expediency. The District Court’s deference to the Department and its failure to dismiss the case when appropriate, see § 41-3-424, MCA, resulted in this case dragging on far longer than necessary.
¶49 In its order terminating Father’s parental rights, the District Court acknowledged that its aim was to establish permanency for the children by
terminating Father’s rights and allowing the Mother to have full custody of these children. Failure to terminate Father’s rights will subject the children and their Mother to ongoing litigation in a parenting plan proceeding as Father has stated in the past that he will fight the Mother for 50/50 custody.
*59While ongoing parenting plan litigation is a complicated and often painful process, it is one many Montana families deal with every day. The perception of the Department or the District Court that the current legal process for resolving family law disputes was inadequate to meet the challenges of this particular case does not justify their creation of an alternative process through manipulation of the laws designed to prevent child abuse and neglect. The need for counsel in family law matters, particularly those involving relationships of power and control, is undeniably great, as is the need for domestic violence advocacy. Neither of those needs, however, may appropriately be filled by the Department through a strained application of our child abuse and neglect statutes. In attempting to provide Mother with those services, the Department did not bear out its duty to act in good faith with respect to Father.
¶50 For the foregoing reasons, I dissent.